I think a rehearing should be granted in view of the allegations in the petition, and attached affidavits. I am also, inclined to think that our Rule 11 abolishes bills of exceptions entirely and that Chapter 59 F.S. is inapplicable. Furthermore, upon re-examining the record I am inclined to think the trial court erred in sustaining demurrers to defendant's 7th plea (pp. 8 and 9 of transcript) and as amended (pp. 10 and 11), and also again amended (pp. 12-14). I am also inclined to the view that the verdict was excessive, but in the absence of the testimony it is probable that we cannot so hold.